Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura E. Moskowitz on Tuesday January 12, 2022.

The application has been amended as follows: 

	Claim 1 has been cancelled
	Claim 5, 
line 11: “movement of the movable ladder portion” has been deleted and replaced with — the movable ladder portion to rotate —
line 15: “and” has been deleted
lines 16-18 have been deleted

	

Claim 7, 
line 11: “movement of the movable ladder portion” has been deleted and replaced with — the movable ladder portion to rotate —
line 15: “and” has been deleted
lines 16-18 have been deleted

Claim 8, 
line 11: “movement of the movable ladder portion” has been deleted and replaced with — the movable ladder portion to rotate —
line 15: “and” has been deleted
lines 16-18 have been deleted

	Claim 20 has been canceled.

With this examiner’s amendment claims 5-14 are now allowed.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claims 5, 7 and 8 is the overall combination of components, their construction, operation and arrangement with respect to one another. More specifically, with respect to independent claim 5 the inclusion of the wear resistant members their arrangement with respect to other components and their operation in use, in combination with all of the other components, features and limitations set forth in claim 5 creates a ladder assembly not anticipated or made obvious by any known prior art. With respect to independent claim 7 the inclusion of the ridged pin coupled to the annular damper such that the annular damper rotates with the pin, in combination with all of the other components, features and limitations set forth in claim 7 creates a ladder assembly not anticipated or made obvious by any known prior art. With respect to independent claim 8 the inclusion of the details regarding the connection mechanism, specifically the plurality of projections and depressions in the circumferential array, their respective features and arrangements, in combination with all of the other components, features and limitations set forth in claim 8 create a ladder assembly not anticipated by or made obvious by any known prior art.
While various pivoting ladder assemblies with dampers are known in the art, none alone or in combination create the overall assembly as detailed and set forth in each of the independent claims. To arrive at such a particular combination would require a significant amount of hindsight and/or unnecessary rearrangement of components.
For at least these reasons claims 5-14 are now allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634